Citation Nr: 1632403	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  06-15 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, to include a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date prior to February 18, 2004, for the award of service connection for PTSD with major depressive disorder.


REPRESENTATION

The Veteran is represented by:  Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1958 to April 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2015 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

Generally, a claim of entitlement to a TDIU involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is claiming to be unemployable due to his service-connected psychiatric disability.  Therefore, the TDIU component of the Veteran's claim for a higher initial rating is also before the Board.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

In April 2015, the Board granted the Veteran's appeal for entitlement to service connection for psychiatric disability.  In an August 2015 rating decision, the RO effectuated the Board's decision.  It granted service connection for the Veteran's PTSD with major depressive disorder, assigned an effective of February 18, 2004, for the grant of service connection, and rated the disability as 10 percent disabling from that date.  In September 2015, the Veteran submitted a timely notice of disagreement, claiming entitlement to a higher initial rating for his PTSD and an earlier effective date for the award of service connection.  To date, the RO has not issued a statement of the case wherein these issues have been considered.  

Similarly, in March 2016, the Veteran submitted claims of entitlement to service connection for a bilateral foot disability and a left leg disability.  These claims were denied in an April 2016 rating decision.  In May 2016, the Veteran submitted a notice of disagreement.  To date, the RO has not issued a statement of the case wherein these matters have been considered.  

Because these notices of disagreement placed the issues in appellate status, the matters must be remanded for the RO to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED to the RO for the following action:

The RO must provide the Veteran and his attorney a statement of the case concerning all of the above-captioned issues and inform them of the requirements to perfect an appeal with respect to the issues.  If the Veteran perfects an appeal with respect to any of the issues, the RO should ensure that any indicated development is completed before the issue or issues are certified for appellate consideration.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

